                                                       OFFICE OF THE PLACER COUNTY COUNSEL
                                                   1   Gregory Warner (SBN 282490)
                                                       175 Fulweiler Avenue
                                                   2   Auburn, California 95603
                                                       gwarner@placer.ca.gov
                                                   3
                                                       Telephone: (530) 889-4044
                                                       Facsimile: (530) 889-4069
                                                   4
                                                   5
                                                       A PROFESSIONAL CORPORATION
                                                   6   Carl L. Fessenden, SBN 161494
                                                       John R. Whitefleet, SBN 213301
                                                   7   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   8   cfessenden@porterscott.com
                                                       jwhitefleet@porterscott.com
                                                   9   TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                  10
                                                       Attorneys for Defendants COUNTY OF PLACER and DEPUTY CURTIS HONEYCUTT
                                                  11
                                                  12                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                       SAMUEL KOLB, J.K., by and through his           No. 2:19-cv-00079 DB
                                                  14
                                                       Guardian ad Litem, KARIN KOLB, and
                                                  15   KARIN KOLB,                                     STIPULATED PROTECTIVE ORDER

                                                  16                     Plaintiffs,
                                                  17
                                                       v.
                                                  18
                                                       COUNTY OF PLACER; DEPUTY CURTIS
                                                  19   HONEYCUTT, and DOES 1-10, inclusive,
                                                  20
                                                                   Defendants.
                                                  21   ___________________________________/
                                                  22
                                                  23            Defendants COUNTY OF PLACER, Deputy HONEYCUTT, and Plaintiffs
                                                  24   SAMUEL KOLB, J.K., by and through his Guardian ad Litem, KARIN KOLB, and
                                                  25   KARIN KOLB (“the Parties”) hereby enter a stipulated protective order to facilitate
                                                  26   disclosure of confidential discovery materials in this case.
                                                  27           The Parties in good faith believe that certain documents relevant to the above-
                                                  28   captioned case qualify for protection under Federal Rule of Civil Procedure 26(c),

                                                       {02091178.DOCX}                                 1

                                                                                        STIPULATED PROTECTIVE ORDER
                                                   1   including information that is (a) confidential, sensitive, or potentially invasive of an
                                                   2   individual’s privacy interests; (b) not generally known; and, (c) not normally revealed
                                                   3   to the public or third parties or, if disclosed to third parties, would require such third
                                                   4   parties to maintain the information in confidence.
                                                   5            These confidential documents include, but are not limited to:
                                                   6            1.       County Personnel Files of Deputy HONEYCUTT
                                                   7            2.       Medical records of Samuel Kolb
                                                   8            In light of the sensitive nature of the documents potentially to be disclosed, the
                                                   9   parties hereby request that any such disclosure be governed by a stipulated protective
                                                  10   order.
                                                  11            IT IS HEREBY STIPULATED by, among and between the parties through
                                                  12   their respective undersigned counsel of record that:
                 350 University Ave., Suite 200




                                                  13            1.       Designating Protected Materials:          Any party may designate
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   information, regardless of how it is stored or maintained, that qualify for protection
                                                  15   under FRCP 26(c) as “confidential” subject to this agreement. Each Party that
                                                  16   designates information or items for protection under this agreement must take care to
                                                  17   limit any such designation to specific material being produced in conjunction with
                                                  18   this action.
                                                  19            2.       A producing/designating Party may designate protected materials as
                                                  20   confidential by affixing a mark labeling them “Confidential,” provided that such
                                                  21   marking does not obscure or obliterate the content of any record. If any confidential
                                                  22   materials cannot be labeled with this marking, those materials shall be otherwise
                                                  23   marked “Confidential.”
                                                  24            3.       If any document or information designated as confidential pursuant to
                                                  25   this Stipulated Protective Order is used or disclosed during the course of a deposition,
                                                  26   that portion of the deposition record reflecting such material shall be stamped with
                                                  27   the appropriate designation and access shall be limited pursuant to the terms of this
                                                  28   Stipulated Protective Order. The court reporter for the deposition shall mark the

                                                       {02091178.DOCX}                               2

                                                                                   STIPULATED PROTECTIVE ORDER
                                                   1   deposition transcript cover page and all appropriate pages or exhibits and each copy
                                                   2   thereof. Only individuals who are authorized by this Protective Order to see or receive
                                                   3   such material may be present during the discussion or disclosure of such material.
                                                   4           4.        Challenging Confidentiality Designations: A party may challenge a
                                                   5   designation of confidentiality at any time that is consistent with the Court’s
                                                   6   scheduling order. The burden of persuasion in any such challenge proceeding shall be
                                                   7   on the designating/producing party.              Before seeking court intervention, the
                                                   8   challenging party shall meet and confer with the producing party. Until the matter is
                                                   9   resolved by the parties or the Court, the information in question shall continue to be
                                                  10   treated according to its designation under the terms of this Stipulated Protective Order.
                                                  11           5.        Use of Protected Material: Protected Material shall be produced only
                                                  12   to the Parties and to counsel of record for the Parties for the purpose of prosecuting,
                 350 University Ave., Suite 200




                                                  13   defending or attempting to settle this action. Receiving parties shall take reasonable
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   steps to prevent disclosure of protected material to any third party.
                                                  15           6.        Documents or materials designated under this Protective Order as
                                                  16   “Confidential” may only be disclosed to the following persons:
                                                  17                     (a)   Parties;
                                                  18                     (b)   Counsel, including their respective associates, clerks, legal
                                                  19                           assistants, support personnel, investigators, adjusters, and
                                                  20                           insurance carriers, and other companies retained to provide
                                                  21                           litigation support services (e.g. photocopy services);
                                                  22                     (c)   Court personnel, including stenographic reporters or
                                                  23                           videographers engaged in proceedings as are necessarily
                                                  24                           incidental to the preparation for the trial of the civil action;
                                                  25                     (d)   Any designated or retainer expert, consultant or investigator
                                                  26                           retained in connection with this action;
                                                  27                     (e)   Any mediator, settlement officer, or the finder of fact at the time
                                                  28                           of trial; and

                                                       {02091178.DOCX}                                  3

                                                                                    STIPULATED PROTECTIVE ORDER
                                                   1                     (f)   Witnesses during their depositions in this action.
                                                   2           7.        Prior to the disclosure of any “Confidential” information to any person
                                                   3   identified in paragraph 5, each such recipient of “Confidential” information shall be
                                                   4   provided with a copy of this Stipulated Protective Order, which he or she shall read.
                                                   5   Upon reading this Stipulated Protective Order, such person shall acknowledge that he
                                                   6   or she has read this Stipulated Protective Order and agrees to abide by its terms. Such
                                                   7   person also must consent to be subject to the jurisdiction of the United States District
                                                   8   Court for the Eastern District of California, including without limitation any
                                                   9   proceeding for contempt. Provisions of this Stipulated Protective Order, insofar as
                                                  10   they restrict disclosure and use of the material, shall be in effect until further order of
                                                  11   this Court. The attorneys designated in subparts (a) and (b) of Paragraph 3 above
                                                  12   shall be responsible for internally tracking the identities of those individuals to whom
                 350 University Ave., Suite 200




                                                  13   copies of documents marked “Confidential” are given. Producing parties may request
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   the identities of said individual(s) upon the final termination of the litigation or if it is
                                                  15   able to demonstrate a good faith basis that receiving parties, or agents thereof, have
                                                  16   breached the terms of the Stipulated Protective Order.
                                                  17           8.        Subject to the terms of this Agreement, nothing herein shall restrict a
                                                  18   recipient of Protected Material from: (a) making working copies, abstracts, digests
                                                  19   and analysis of such information for use in connection with settlement negotiations;
                                                  20   or (b) converting or translating Protected Material into a different format for storage
                                                  21   or analysis, provided that access to Protected Material, in whatever form stored or
                                                  22   reproduced, shall be limited to qualified recipients.
                                                  23           9.        Filing Protected Material: Any party seeking to file any documents or
                                                  24   materials designated as “Confidential” pursuant to this Stipulated Protective Order,
                                                  25   must comply with Local Rule 141 of the Local Rules of Practice for the United States
                                                  26   District Court, Eastern District of California (Local Rules).
                                                  27           10.       Right to Assert Other Objections/Contest Claims of Privilege: The
                                                  28   designation of documents or information as “Confidential” and the subsequent

                                                       {02091178.DOCX}                                 4

                                                                                    STIPULATED PROTECTIVE ORDER
                                                   1   production thereof is without prejudice to the right of any party to oppose the
                                                   2   admissibility of the designated document or information. This agreement has no
                                                   3   impact on the rights of the Parties to later contest claims of privilege in connection
                                                   4   with the documents produced. By entering this agreement, no Party waives any right
                                                   5   it otherwise would have to object to disclosing or producing any information or item
                                                   6   on any ground not addressed in this agreement. Similarly, no Party waives any right
                                                   7   to object on any ground to use in evidence of any of the material covered by this
                                                   8   agreement.
                                                   9           11.       Unauthorized Disclosure: Should any information contained in the
                                                  10   documents designated “Confidential” be disclosed, through inadvertence or
                                                  11   otherwise, to any person not authorized to receive it under this Protective Order, the
                                                  12   disclosing person(s) shall promptly (a) inform the producing party’s counsel of the
                 350 University Ave., Suite 200




                                                  13   recipient(s) and the circumstances of the unauthorized disclosure to the relevant
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   producing person(s) and (b) use best efforts to bind the recipient(s) to the terms of this
                                                  15   Protective Order.
                                                  16           12.       Inadvertent Production: No information shall lose its “Confidential”
                                                  17   status because it was inadvertently or unintentionally disclosed to a person not
                                                  18   authorized to receive it under this Protective Order. In addition, any information that
                                                  19   is designated “Confidential” and produced by the parties does not lose its
                                                  20   “Confidential” status due to any inadvertent or unintentional disclosure.
                                                  21           13.       Duration: Even after final disposition of this litigation, the
                                                  22   confidentiality obligations imposed by this Order shall remain in effect until a
                                                  23   producing/designating Party agrees otherwise in writing or a court order otherwise
                                                  24   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
                                                  25   and defenses in this Action, with or without prejudice; and (2) final judgment herein
                                                  26   after the completion and exhaustion of all appeals, re-hearings, remands, trials, or
                                                  27   reviews of this Action, including the time limits for filing any motions or applications
                                                  28   for extension of time pursuant to applicable law. Upon termination of this litigation,

                                                       {02091178.DOCX}                               5

                                                                                   STIPULATED PROTECTIVE ORDER
                                                   1   the parties agree the Stipulated Protective Order shall continue in force as a private
                                                   2   agreement between the parties. Pursuant to Local Rule 141.1(f), the court will not
                                                   3   retain jurisdiction over enforcement of the terms of this Protective Order after the
                                                   4   action is terminated.
                                                   5           14.       Final Disposition: After the final disposition of the action, and upon
                                                   6   request by a producing Party made, a receiving Party shall return all Protected
                                                   7   Material to the producing Party or destroy such material and shall, within 60 days of
                                                   8   the request, submit to the producing Party a written certification that (1) identifies (by
                                                   9   category, where appropriate) all the Protected Material that was returned or destroyed
                                                  10   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                                  11   compilations, summaries or any other format reproducing or capturing any of the
                                                  12   Protected Material. Notwithstanding the foregoing, Counsel of Receiving Parties are
                 350 University Ave., Suite 200




                                                  13   entitled to retain an archival copy of all pleadings, motion papers, discovery pleadings
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   and productions, trial, deposition, and hearing transcripts, legal memoranda,
                                                  15   correspondence, deposition and trial exhibits, expert reports, attorney work product,
                                                  16   and consultant and expert work product, even if such materials contain Protected
                                                  17   Material. Any such archival copies that contain or constitute Protected Material
                                                  18   remain subject to this Confidentiality Agreement as set forth in Paragraph 12
                                                  19   (DURATION).
                                                  20           15.       During the pendency of this lawsuit, the Court shall (a) make such
                                                  21   amendments, modifications and additions to this Protective Order as it may deem
                                                  22   appropriate upon good cause shown and (b) adjudicate any dispute arising under it.
                                                  23
                                                  24   Dated: October 11, 2019 KAYE, McLANE, BEDNARSKI & LITT, LLP
                                                  25                                       By     /s/ Laura Donaldson (authorized 10/4/19)
                                                  26                                             Ronald O. Kaye
                                                                                                 Laura Donaldson
                                                  27
                                                                                                 Attorneys for Plaintiff
                                                  28

                                                       {02091178.DOCX}                                6

                                                                                   STIPULATED PROTECTIVE ORDER
                                                   1   Date: October 11, 2019                 PORTER SCOTT
                                                                                              A PROFESSIONAL CORPORATION
                                                   2
                                                   3
                                                                                              By      /s/ John R. Whitefleet
                                                   4                                                   John R. Whitefleet
                                                   5                                                   Attorney for Defendants
                                                   6
                                                   7
                                                                                                      ORDER
                                                   8
                                                               Pursuant to the parties’ stipulation, IT IS SO ORDERED.
                                                   9
                                                               IT IS FURTHER ORDERED THAT:
                                                  10
                                                               1. Requests to seal documents shall be made by motion before the same judge who will
                                                  11
                                                       decide the matter related to that request to seal.
                                                  12
                                                               2. The designation of documents (including transcripts of testimony) as confidential
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   pursuant to this order does not automatically entitle the parties to file such a document with the

                                                  15   court under seal. Parties are advised that any request to seal documents in this district is governed

                                                  16   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

                                                  17   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

                                                  18   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
                                                  19   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
                                                  20   the requested duration, the identity, by name or category, of persons to be permitted access to the
                                                  21   document, and all relevant information.” L.R. 141(b).
                                                  22           3. A request to seal material must normally meet the high threshold of showing that
                                                  23   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
                                                  24
                                                       related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
                                                  25
                                                       Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
                                                  26
                                                       v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
                                                  27
                                                               4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
                                                  28
                                                       certain documents, at any court hearing or trial – such determinations will only be made by the
                                                       {02091178.DOCX}                                      7

                                                                                    STIPULATED PROTECTIVE ORDER
                                                   1   court at the hearing or trial, or upon an appropriate motion.
                                                   2           5. With respect to motions regarding any disputes concerning this protective order which
                                                   3   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local
                                                   4   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex
                                                   5
                                                       parte basis or on shortened time.
                                                   6
                                                               6. The parties may not modify the terms of this Protective Order without the court’s
                                                   7
                                                       approval. If the parties agree to a potential modification, they shall submit a stipulation and
                                                   8
                                                       proposed order for the court’s consideration.
                                                   9
                                                               7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
                                                  10
                                                       of the terms of this Protective Order after the action is terminated.
                                                  11
                                                               8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
                                                  12
                                                       hereby DISAPPROVED.
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                       DATED: October 11, 2019                         /s/ DEBORAH BARNES
                                                  14
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02091178.DOCX}                                     8

                                                                                    STIPULATED PROTECTIVE ORDER
